Exhibit 10.16

 

CDRT HOLDING CORPORATION
STOCK INCENTIVE PLAN

 

Article I
Purpose

 

CDRT Holding Corporation has established this stock incentive plan to foster and
promote its long-term financial success.  Capitalized terms have the meaning
given in Article XI.

 

Article II
Powers of the Board

 

Section 2.1          Power to Grant Awards.  The Board shall select officers and
key Employees and Directors to participate in the Plan.  The Board shall
determine the terms of each Award, consistent with the Plan.

 

Section 2.2          Administration.  The Board shall be responsible for the
administration of the Plan.  The Board may prescribe, amend and rescind
rules and regulations relating to the administration of the Plan, provide for
conditions and assurances it deems necessary or advisable to protect the
interests of the Company and make all other determinations necessary or
advisable for the administration and interpretation of the Plan.  Any authority
exercised by the Board under the Plan shall be exercised by the Board in its
sole discretion.  Determinations, interpretations or other actions made or taken
by the Board under the Plan shall be final, binding and conclusive for all
purposes and upon all persons.

 

Section 2.3          Delegation by the Board.  All of the powers, duties and
responsibilities of the Board specified in this Plan may be exercised and
performed by any duly constituted committee thereof to the extent authorized by
the Board to exercise and perform such powers, duties and responsibilities, and
any determination, interpretation or other action taken by such committee shall
have the same effect hereunder as if made or taken by the Board.

 

Article III
Shares Subject to Plan

 

Section 3.1          Number.  The maximum number of shares of Common Stock that
may be issued under the Plan or be subject to Awards may not exceed [INSERT]
shares.  The shares of Common Stock to be delivered under the Plan may consist,
in whole or in part, of authorized but unissued shares of Common Stock that are
not reserved for any other purpose.

 

--------------------------------------------------------------------------------


 

Section 3.2          Canceled, Terminated or Forfeited Awards; Share Counting.

 

(a)           Upon the sale of Common Stock pursuant to Article IV, the maximum
number of shares of Common Stock set forth in Section 3.1 shall be reduced by
the number of shares sold.  In the event that, subsequent to any such sale, the
Company reacquires any of such shares of Common Stock, such reacquired shares of
Common Stock shall again be available for grant under the Plan.

 

(b)           Upon the grant of an Option, share of Restricted Stock or
Restricted Stock Unit, the maximum number of shares of Common Stock set forth in
Section 3.1 shall be reduced by the number of shares subject to such Award. 
Upon the exercise, settlement or conversion of any Award or portion thereof,
there shall again be available for grant under the Plan the number of shares
subject to such Award or portion thereof minus the actual number of shares of
Common Stock issued in connection with such exercise, settlement or conversion. 
If any such Award or portion thereof is for any reason forfeited, canceled,
expired or otherwise terminated without the issuance of shares of Common Stock,
the Common Stock subject to such forfeited, canceled, expired or otherwise
terminated Award or portion thereof shall again be available for grant under the
Plan.  If shares of Common Stock are withheld from issuance with respect to an
Award by the Company in satisfaction of any tax withholding or similar
obligations, such withheld shares shall again be available for grant under the
Plan.  Awards which the Board reasonably determines will be settled in cash or
will be forfeited shall not reduce the Plan maximum set forth in Section 3.1.

 

Section 3.3          Adjustment in Capitalization.  If and to the extent
necessary or appropriate to reflect any stock dividend, extraordinary dividend,
stock split or share combination or any recapitalization, merger, consolidation,
exchange of shares, spin-off, liquidation or dissolution of the Company or other
similar transaction affecting the Common Stock, the Board shall adjust the
number of shares of Common Stock available for issuance under the Plan and the
number, class and exercise price of any outstanding Award, or make such
substitution, revision or other provisions with respect to any outstanding Award
or the holder or holders thereof, in each case as it determines to be
equitable.  Without limiting the generality of the foregoing, in the event of
any such transaction, the Board shall have the power to make such changes as it
deems appropriate in the number and type of shares covered by outstanding
Awards, the prices specified therein (if applicable), and the securities, cash
or other property to be received upon the exercise, settlement or conversion
thereof.  After any adjustment made pursuant to this Section, the number of
shares subject to each outstanding Award shall be rounded down to the nearest
whole number.  Any action taken pursuant to this Section 3.3 shall be effected
in a manner that is exempt from or otherwise complies with Section 409A of the
Code.

 

2

--------------------------------------------------------------------------------


 

Article IV
Stock Purchase

 

Section 4.1          Awards and Administration.  The Board may offer and sell
Common Stock to Participants at such time or times as it shall determine, the
terms of which shall be set forth in a Subscription Agreement.

 

Section 4.2          Minimum Purchase Price.  Unless otherwise determined by the
Board, the purchase price for any Common Stock to be offered and sold pursuant
to this Article IV shall not be less than the Fair Market Value on the Grant
Date.

 

Section 4.3          Payment.  Unless otherwise determined by the Board, the
purchase price with respect to any Common Stock offered and sold pursuant to
this Article IV shall be paid in cash or other readily available funds
simultaneously with the closing of the purchase of such Common Stock.

 

Article V
Terms of Options

 

Section 5.1          Grant of Options.  The Board may grant Options to
Participants at such time or times as it shall determine.  Options granted
pursuant to the Plan will not be “incentive stock options” as defined in the
Code unless otherwise determined by the Board.  Each Option granted to a
Participant shall be evidenced by an Option Agreement that shall specify the
number of shares of Common Stock that may be purchased pursuant to such Option,
the exercise price at which shares of Common Stock may be purchased pursuant to
such Option, the duration of such Option (not to exceed the tenth anniversary of
the Grant Date), and such other terms as the Board shall determine.

 

Section 5.2          Exercise Price.  The exercise price per share of Common
Stock to be purchased upon exercise of an Option other than a Rollover Option
shall not be less than the Fair Market Value on the Grant Date.  Rollover
Options shall have the per share exercise price specified in the applicable
Rollover Agreement, which per share exercise price may be less than the Fair
Market Value.

 

Section 5.3          Vesting and Exercise of Options.  Options other than
Rollover Options shall become vested or exercisable in accordance with the
vesting schedule or upon the attainment of such performance criteria as shall be
specified by the Board on or before the Grant Date.  Rollover Options shall be
fully vested and exercisable at all times while they are outstanding.  The Board
may accelerate the vesting or exercisability of any Option, all Options or any
class of Options at any time and from time to time.

 

Section 5.4          Payment.  The Board shall establish procedures governing
the exercise of Options, which procedures shall, unless the Board determines
otherwise and/or as otherwise specified in an Award Agreement, generally require

 

3

--------------------------------------------------------------------------------


 

that prior written notice of exercise be given and that the exercise price
(together with any required withholding taxes or other similar taxes, charges or
fees) be paid in full in cash, cash equivalents or other readily-available funds
at the time of exercise.  Notwithstanding the foregoing, on such terms as the
Board may establish from time to time following a Public Offering (i) the Board
may permit a Participant to tender to the Company any Common Stock such
Participant has owned for minimum period of time necessary to avoid any adverse
accounting charges for all or a portion of the applicable exercise price or
minimum required withholding taxes and (ii) the Board may authorize the Company
to establish a broker-assisted exercise program.  In connection with any Option
exercise, the Company may require the Participant to furnish or execute such
other documents as it shall reasonably deem necessary to (a) evidence such
exercise, (b) determine whether registration is then required under the U.S.
federal securities laws or similar non-U.S. laws or (c) comply with or satisfy
the requirements of the U.S. federal securities laws, applicable state or
non-U.S. securities laws or any other law.  Unless the Board determines
otherwise, as a condition to the exercise of any Option before a Public
Offering, a Participant shall enter into a Subscription Agreement annexed to the
Award Agreement for the Option or, if a Subscription Agreement is not so
annexed, as otherwise provided to the Participant.

 

Article VI
Restricted Stock and Restricted Stock Units

 

Section 6.1          Grants of Restricted Stock and Restricted Stock Units.  The
Board may grant Restricted Stock or Restricted Stock Units to Participants at
such time or times and on such terms and conditions as it shall determine. 
Restricted Stock and Restricted Stock Units granted to a Participant shall be
evidenced by an Award Agreement that shall specify the number of shares of
Restricted Stock or the number of Restricted Stock Units that are being granted
to the Participant, the vesting conditions applicable to such Restricted Stock
or Restricted Stock Units, the rights and obligations of the Participant with
respect to such Restricted Stock or Restricted Stock Units, and such other terms
and conditions as the Board shall determine (including, if determined by the
Board, payment of a portion of the Fair Market Value thereof).

 

Section 6.2          Conditions to Grant.  Unless otherwise determined by the
Board, it shall be a condition to the issuance of Restricted Stock and the
settlement of Restricted Stock Units that the Participant who receives such
Award enter into a Subscription Agreement annexed to the related Award Agreement
or, if a Subscription Agreement is not so annexed, as otherwise provided to the
Participant.  Unless otherwise determined by the Board, the certificates
evidencing shares of Restricted Stock shall be held by the Secretary of the
Company or another custodian selected by the Company.

 

Section 6.3          Vesting Conditions.  Awards of Restricted Stock and

 

4

--------------------------------------------------------------------------------


 

Restricted Stock Units shall vest in accordance with the vesting conditions
specified in the applicable Award Agreement.  These vesting conditions may
include, without limitation and alone or in any combination, the continued
provision of services to the Company or any of its Affiliates or the achievement
of individual, corporate, business unit or other performance goals.  Awards of
Restricted Stock (prior to the vesting thereof) and Restricted Stock Units
(prior to the settlement thereof) may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated other than as permitted by the
Board.

 

Section 6.4          Stockholder Rights; Dividend Equivalents.  Awards of
Restricted Stock shall have such voting and dividend rights as the Board shall,
in its discretion, determine.  With respect to Awards of Restricted Stock Units,
the Board may, in its discretion, determine that the payment of dividends, or a
specified portion thereof, declared or paid on shares of Common Stock by the
Company shall be (i) not paid to Participants holding Awards of Restricted Stock
Units in respect of any period prior to the issuance of shares of Common Stock
therefor, (ii) paid without restriction or deferral or (iii) credited but
deferred until the lapsing of the vesting restrictions imposed upon such
Restricted Stock Units.  In the event that dividend equivalent payments are to
be deferred, the Board shall determine whether such dividend equivalent payments
are to be deemed reinvested in shares of Common Stock (which shall be held as
additional Restricted Stock Units) or held in cash or other notional
instruments.  Payment of deferred dividend equivalent payments in respect of
Restricted Stock Units (whether held in cash or as additional Restricted Stock
Units or other notional instruments), shall be made upon the vesting of the
Restricted Stock Units to which such deferred dividend equivalent payments
relate, and any dividend equivalent payments so deferred in respect of any
Restricted Stock Units shall be forfeited upon the forfeiture of the related
Restricted Stock Units.

 

Section 6.5          Board Discretion.  Notwithstanding anything else contained
in this Plan to the contrary, the Board may accelerate the vesting of any
Restricted Stock or Restricted Stock Units or any class or series of Restricted
Stock or Restricted Stock Units for any reason on such terms and subject to such
conditions, as the Board shall determine, at any time and from time to time.

 

Article VII
Termination of Employment

 

Section 7.1          Expiration of Options Following Termination of Employment. 
Unless otherwise determined by the Board on or before the Grant Date, or
thereafter in a manner more favorable to the Participant, if a Participant’s
employment with the Company terminates, such Participant’s Options shall be
treated as follows:

 

(a)           any unvested Options shall terminate effective as of such
termination of employment (determined without regard to any statutory or

 

5

--------------------------------------------------------------------------------


 

deemed or express contractual notice period); provided that if the Participant’s
employment with the Company is terminated in a Special Termination (i.e., by
reason of the Participant’s death or Disability), any unvested Options held by
the Participant shall immediately vest as of the effective date of such Special
Termination;

 

(b)           except in the case of a termination for Cause, vested Options
shall remain exercisable through the earliest of (i) the normal expiration date,
(ii) 90 days after the Participant’s termination of employment (determined
without regard to any statutory or deemed or express contractual notice period)
or 180 days in the case of a Special Termination or Retirement, and (iii) any
cancellation pursuant to Section 8.1; and

 

(c)           in the case of a termination for Cause, any and all Options held
by such Participant (whether or not then vested or exercisable) other than
Rollover Options shall terminate immediately upon such termination of
employment.

 

The effect of a termination for Cause on Rollover Options shall be as set forth
in the Option Agreement evidencing such Rollover Options.

 

Section 7.2          Effect of Termination of Employment on Restricted Stock and
Restricted Stock Units. Unless otherwise determined by the Board, upon the
termination of a Participant’s employment or service with the Company or any
Subsidiary, any unvested Restricted Stock and any unvested Restricted Stock
Units held by the Participant shall be automatically forfeited and canceled.

 

Section 7.3            Call Rights upon Termination of Employment Prior to a
Public Offering.  Each Subscription Agreement shall provide that the Company and
one or more of the Investors shall have successive rights prior to a Public
Offering to purchase all or any portion of a Participant’s Common Stock upon any
termination of employment (determined without regard to any statutory or deemed
or express contractual notice period), at such time and at a purchase price per
share equal to the Fair Market Value as of the date specified in the
Subscription Agreement (or, if the Participant’s employment termination
qualifies as a termination for Cause, for a purchase price per share equal to
the lesser of (i) the Fair Market Value as of the date specified in the
Subscription Agreement and (ii) such Participant’s per share purchase price;
provided, that the effect of a termination for Cause on shares of Common Stock
acquired upon exercise of a Rollover Option shall be as set forth in the
Subscription Agreement applicable to such shares of Common Stock).

 

Article VIII
Change in Control

 

Section 8.1            Accelerated Vesting and Payment.  Except as otherwise

 

6

--------------------------------------------------------------------------------


 

provided in this Article VIII or in the Award Agreement, upon a Change in
Control:  (i) (x) each Option, whether vested or unvested, shall automatically
vest such that all then-outstanding Options shall, immediately prior to the
effective date of the Change in Control, be fully vested and exercisable and
(y) except as otherwise provided in Section 8.2, upon the Change in Control,
each then-outstanding Option shall be canceled in exchange for a payment in an
amount or with a value equal to the excess, if any, of the Change in Control
Price over the exercise price for such Option; and (ii) the Restriction Period
applicable to all shares of Restricted Stock shall expire and all such shares
shall vest and become non-forfeitable.  The effect (if any) of a Change in
Control upon Restricted Stock Units shall be as provided in the written Award
Agreement governing such Restricted Stock Unit consistent with Section 409A of
the Code.

 

Section 8.2          Alternative Award.  Except as otherwise provided in an
Award Agreement, no cancellation in exchange for a payment described in
Section 8.1 shall occur with respect to any Option if the Board reasonably
determines in good faith, prior to the occurrence of a Change in Control, that
such Option shall be honored or assumed, or new rights substituted therefor
following the Change in Control (such honored, assumed or substituted award, an
“Alternative Award”), provided that any Alternative Award must give the
Participant who held such Option rights and entitlements substantially
equivalent to or better than the rights and terms applicable under such Option,
including, but not limited to, identical or better timing and methods of payment
and, if the Alternative Award or the securities underlying it are not
publicly-traded, identical or better rights following a termination of
employment to require the Company or the acquiror in such Change in Control to
repurchase the Alternative Award or securities underlying such Alternative
Award.

 

Article IX
Authority to Vary Terms or Establish Local Jurisdiction Plans

 

The Board may vary the terms of Awards under the Plan, or establish sub-plans
under this Plan to authorize the grant of awards that have additional or
different terms or features from those otherwise provided for in the Plan, if
and to the extent the Board determines necessary or appropriate to permit the
grant of awards that are best suited to further the purposes of the Plan and to
comply with applicable securities laws in a particular jurisdiction or provide
terms appropriately suited for Participants in such jurisdiction in light of the
tax laws of such jurisdiction while being as consistent as otherwise possible
with the terms of Awards under the Plan; provided that this Article IX shall not
be deemed to authorize any increase in the number of shares of Common Stock
available for issuance under the Plan set forth in Section 3.1.

 

7

--------------------------------------------------------------------------------


 

Article X
Amendment, Modification, and Termination of the Plan

 

The Board may terminate or suspend the Plan at any time, and may amend or modify
the Plan from time to time.  No amendment, modification, termination or
suspension of the Plan shall have a substantial adverse effect on the economic
terms of any Award theretofore granted under the Plan without the consent of the
Participant holding such Award or the consent of a majority of Participants
holding similar Awards (such majority to be determined based on the number of
shares covered by such Awards).  Shareholder approval of any such amendment,
modification, termination or suspension shall be obtained to the extent mandated
by applicable law, or if otherwise deemed appropriate by the Board.

 

Article XI
Definitions

 

Section 11.1          Definitions.  Whenever used herein, the following terms
shall have the respective meanings set forth below:

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person; provided that a director, member of management or other Employee of the
Company shall not be deemed to be an Affiliate of the Investors.  For these
purposes, “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of a Person by reason
of ownership of voting securities, by contract or otherwise.

 

“Alternative Award” has the meaning given in Section 8.2.

 

“Award” shall mean an Option, an offer and sale of Common Stock pursuant to
Article IV, or any Restricted Stock or Restricted Stock Unit, in each case
granted pursuant to the terms of the Plan.

 

“Award Agreement” means a Subscription Agreement, an Option Agreement or any
other agreement evidencing an Award.

 

“Board” means the Board of Directors of the Company or, to the extent that a
delegation to a committee has occurred as provided in Section 2.3, such
committee (to the extent of such delegation).

 

“Cause” shall, as to any Participant, have the meaning set forth in the
employment agreement to which the Participant is a party with the Company or an
Affiliate, or, in the absence of such an employment agreement, shall mean any of
the following:  (i) the Participant’s commission of a crime involving fraud,
theft, false statements or other similar acts or commission of any crime that is
a felony (or a comparable classification in a jurisdiction that does not use
these terms); (ii) the

 

8

--------------------------------------------------------------------------------


 

Participant’s willful refusal, after explicit written notice, to obey any lawful
resolution of or direction by his direct supervisor or the Board; (iii) the
Participant’s material breach of any Award Agreement, employment agreement, or
noncompetition, nondisclosure or nonsolicitation agreement to which the
Participant is a party or by which the Participant is bound or (iv) the
Participant’s engaging in any conduct that is materially injurious or materially
detrimental to the Company or any of its Subsidiaries.  No act or failure to act
by a Participant shall be considered willful unless it is done, or omitted to be
done, by a Participant in bad faith and without reasonable belief that he or she
was acting in the best interests of the Company.  The determination as to
whether “Cause” has occurred shall be made by the Board, which shall have the
authority to waive the consequences under the Plan of the existence or
occurrence of any of the events, acts or omissions constituting “Cause.”  A
termination for Cause shall be deemed to include a determination following a
Participant’s termination of employment for any reason that the circumstances
existing prior to such termination for the Company or one of its Subsidiaries to
have terminated such Participants employment for Cause.

 

“Change in Control” means the first to occur of the following events after the
Effective Date:

 

(i)  the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended) of more than
50% of the combined voting power of the Company’s then outstanding voting
securities, other than any such acquisition by the Company, any of its
Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, or by the Investors, or any Affiliates of any of the foregoing;

 

(ii)  the merger, consolidation or other similar transaction involving the
Company, as a result of which both (x) persons who were stockholders of the
Company immediately prior to such merger, consolidation, or other similar
transaction do not, immediately thereafter, own, directly or indirectly, more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the merged or consolidated company, and (y) any or all of the
Investors (individually or collectively) do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the merged or consolidated
company;

 

(iii)  within any 12-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board, provided that any director elected
or nominated for

 

9

--------------------------------------------------------------------------------


 

election to the Board by a majority of the Incumbent Directors then still in
office shall be deemed to be an Incumbent Director for purposes of this clause
(iii); or

 

(iv)  the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of the
Company.

 

Notwithstanding the foregoing, a Public Offering shall not constitute a Change
in Control.

 

“Change in Control Price” means the price per share of Common Stock offered in
conjunction with any transaction resulting in a Change in Control.  If any part
of the offered price is payable other than in cash, the Change in Control price
shall be determined in good faith by the Board as constituted immediately prior
to the Change in Control.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

“Common Stock” means the Common Stock, par value U.S. $0.01 per share, of the
Company and, if applicable, any securities which may be issued after the
Effective Date in respect of, or in exchange for, the shares of Common Stock.

 

“Company” means CDRT Holding Corporation, a Delaware corporation, and any
successor thereto; provided that for purposes of determining the status of a
Participant’s employment with the “Company,” such term shall include the Company
and its Subsidiaries.

 

“Director” means a non-employee member of the Board.

 

“Disability” means, unless otherwise provided in an Award Agreement, a
Participant’s long-term disability within the meaning of the long-term
disability insurance plan or program of the Company or any Subsidiary then
covering the Participant, or in the absence of such a plan or program, as
determined by the Board.  The Board’s reasoned and good faith judgment of
Disability shall be final and shall be based on such competent medical evidence
as shall be presented to it by the Participant or by any physician or group of
physicians or other competent medical expert employed by the Participant or the
Company to advise the Board.

 

“Effective Date” has the meaning given in Section 12.10.

 

“Employee” means any executive, officer or other employee of the Company or any
Subsidiary (including an executive member of the Board).

 

10

--------------------------------------------------------------------------------


 

“Fair Market Value” means, as of any date of determination prior to a Public
Offering, the per share fair market value on such date of a share of Common
Stock as determined in good faith by the Board, in compliance with section 409A
of the Code.  In making a determination of Fair Market Value, the Board shall
give due consideration to such factors as it deems appropriate, including, but
not limited to, the earnings and other financial and operating information of
the Company in recent periods, any purchase of Common Stock of the Company by a
bona fide third party investor made within the three-month period preceding the
date for which the Fair Market Value determination is being made, the potential
value of the Company as a whole, the future prospects of the Company and the
industries in which it competes, the history and management of the Company, the
general condition of the securities markets, the fair market value of securities
of companies engaged in businesses similar to those of the Company, and any
recent valuation of the Common Stock that shall have been performed by an
independent valuation firm reasonably acceptable to the Chief Executive Officer
of the Company (although nothing herein shall obligate the Board to obtain any
such independent valuation).  The determination of Fair Market Value shall not
take into account the fact that such shares would represent a minority interest
in the Company.  Following a Public Offering, “Fair Market Value” shall mean, as
of any date of determination, the mid-point between the high and the low trading
prices for such date per share of Common Stock as reported on the principal
stock exchange on which the shares of Common Stock are then listed.

 

“Financing Agreements” means any guaranty, financing or security agreement or
document entered into by the Company or any Subsidiary from time to time.

 

“Good Reason” shall, as to any Participant, mean any of the following:

 

(a)           a material diminution of the Participant’s annual base salary from
the annual base salary as in effect at the Effective Date;

 

(b)           a material diminution in the Participant’s title, authority,
duties or responsibilities from those as in effect immediately following the
Effective Date (and after giving effect to the fact that Emergency Medical
Services Corporation is no longer a public company), except that the following
shall not constitute Good Reason:  (i) the appointment of a Chairman or
Executive Chairman of the Board; and (ii) changes in lines of reporting into the
Participant’s position adopted in good faith as part of a bona fide
restructuring of the businesses of the Company and its Subsidiaries;

 

11

--------------------------------------------------------------------------------


 

(c)           the relocation of the Participant’s principal place of business to
a location more than seventy-five miles from the location as in effect at the
Effective Date; or

 

(d)           a material breach by the Company or any of its Affiliates of any
written agreement between the Participant, on the one hand, and the Company or
any of its Affiliates, on the other hand.

 

Prior to any termination for Good Reason hereunder, the Participant must provide
written notice to the Company within the 60 days following the occurrence of an
alleged Good Reason event setting forth in reasonable detail the conduct alleged
to be a basis for a termination for Good Reason.  The Participant shall not have
the right to terminate his or her employment hereunder for Good Reason (i) if,
within the 15-day period following receipt of the Participant’s written notice,
the Company shall have substantially cured the conduct alleged to be a basis for
termination with Good Reason and (ii) absent such cure, unless the Participant
actually terminates employment within 30 days following the end of the Company’s
cure period.

 

“Grant Date” means, with respect to any Award, the date as of which such Award
is granted pursuant to the Plan.

 

“Investor” means any of Clayton, Dubilier & Rice Fund VIII, L.P.; CD&R Friends &
Family Fund VIII, L.P.; CD&R Advisor Fund VIII Co-Investor, L.P.; and CD&R EMS
Co-Investor, L.P.

 

“Option” means the right granted pursuant to the Plan to purchase one share of
Common Stock.

 

“Option Agreement” means an agreement between the Company and a Participant
embodying the terms of any Options granted pursuant to the Plan and in the form
approved by the Board from time to time for such purpose.

 

“Participant” means any Employee who is granted an Award.

 

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Plan” means this CDRT Holding Corporation Stock Incentive Plan.

 

“Public Offering” means the first day as of which (i) there has occurred an
initial public offering of Common Stock pursuant to an effective registration
statement under the Securities Act with aggregate gross cash proceeds (without
regard to any underwriting discount or

 

12

--------------------------------------------------------------------------------


 

commission) of at least $150,000,000 (whether to the Company, its stockholders,
or both), or (ii) the Board has determined that shares of the Common Stock
otherwise have become publicly-traded for this purpose.

 

“Restricted Stock” means shares of Common Stock subject to a Restriction Period
granted to a Participant under the Plan.

 

“Restricted Stock Unit” means a contractual right of a Participant to receive a
stated number of shares of Common Stock, or, at the discretion of the Board,
cash based on the Fair Market Value of such shares of Common Stock, under the
Plan at the end of a specified period of time, that is forfeitable by the
Participant until the completion of a specified period of future service or in
accordance with the terms of the Plan or applicable Award Agreement or that is
otherwise subject to a Restriction Period.

 

“Restriction Period” means the period during which any Restricted Stock or
Restricted Stock Units are subject to forfeiture and/or restrictions on transfer
pursuant to the terms of the Plan.

 

“Retirement” means termination of a Participant at or after age 62.

 

“Rollover Agreement” means, with respect any Participant, the Rollover Agreement
to which the Company and such Participant are parties.

 

“Rollover Option” has the same meaning, with respect any Participant, as set
forth in the applicable Rollover Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Special Termination” means a termination by reason of the Participant’s death
or Disability.

 

“Subscription Agreement” means a stock subscription agreement between the
Company and a Participant embodying the terms of any stock purchase made
pursuant to the Plan and in the form approved by the Board from time to time for
such purpose.

 

“Subsidiary” means any corporation, limited liability company or other entity, a
majority of whose outstanding voting securities is owned, directly or
indirectly, by the Company.

 

Section 11.2        Rules of Construction.

 

(a)           Gender and Number.  Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the

 

13

--------------------------------------------------------------------------------


 

feminine gender, the singular shall include the plural, and the plural shall
include the singular.

 

(b)           Use of the term “Employ”.  The words “employment”, “employ” and
corollary terms used herein and in an Award Agreement with respect to a Director
shall be construed to refer to the Director’s service as a non-employee member
of the Board.  The phrase “employment with the Company” and corollary terms used
herein and in an Award Agreement with respect to an Employee shall be construed
to refer to the employment with the Company and/or the Affiliates of the Company
that actually employ the Employee.

 

Article XII
Miscellaneous Provisions

 

Section 12.1        Nontransferability of Awards.  Except as otherwise provided
herein, in a Subscription Agreement or as the Board may permit on such terms as
it shall determine, no Awards granted under the Plan may be sold, transferred,
pledged, assigned, hedged, encumbered or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.  All rights with
respect to Awards granted to a Participant under the Plan shall be exercisable
during the Participant’s lifetime by such Participant only (or, in the event of
the Participant’s Disability, such Participant’s legal representative). 
Following a Participant’s death, all rights with respect to Awards that were
outstanding at the time of such Participant’s death and have not terminated
shall be exercised by his designated beneficiary or by his estate in the absence
of a designated beneficiary.

 

Section 12.2        Tax Withholding.  The Company or the Subsidiary employing a
Participant shall have the power to withhold up to the minimum statutory
requirement, or to require such Participant to remit to the Company or such
Subsidiary, an amount sufficient to satisfy all U.S. federal, state, local and
any non-U.S. withholding tax or other governmental tax, charge or fee
requirements in respect of any Award granted under the Plan.

 

Section 12.3        Beneficiary Designation.  Pursuant to such rules and
procedures as the Board may from time to time establish, a Participant may name
a beneficiary or beneficiaries (who may be named contingently or successively)
by whom any right under the Plan is to be exercised in case of such
Participant’s death.  Each designation will revoke all prior designations by the
same Participant, shall be in a form reasonably prescribed by the Board, and
will be effective only when filed by the Participant in writing with the Board
during his lifetime.

 

Section 12.4        No Guarantee of Employment or Participation.  Nothing in the
Plan or in any agreement granted hereunder shall interfere with or limit in any
way the right of the Company or any Subsidiary to terminate any Participant’s
employment or retention at any time, or confer upon any Participant any right to

 

14

--------------------------------------------------------------------------------


 

continue in the employ or retention of the Company or any Subsidiary.  No
individual shall have a right to be selected as a Participant or, having been so
selected, to receive any other or future Awards.

 

Section 12.5        No Limitation on Compensation; No Impact on Benefits. 
Nothing in the Plan shall be construed to limit the right of the Company or any
Subsidiary to establish other plans or to pay compensation to its Employees, in
cash or property, in a manner that is not expressly authorized under the Plan. 
Except as may otherwise be specifically and unequivocally stated under any
employee benefit plan, policy or program, no amount payable in respect of any
Award shall be treated as compensation for purposes of calculating a
Participant’s rights under any such plan, policy or program.  The selection of
an Employee as a Participant shall neither entitle such Employee to, nor
disqualify such Employee from, participation in any other award or incentive
plan.

 

Section 12.6        No Voting Rights.  Except as otherwise required by law, no
Participant holding any Awards granted under the Plan shall have any right in
respect of such Awards to vote on any matter submitted to the Company’s
stockholders until such time as the shares of Common Stock underlying such
Awards have been issued, and then, subject to the voting restrictions contained
in the Subscription Agreement.

 

Section 12.7        Requirements of Law.  The granting of Awards and the
issuance of shares of Common Stock pursuant to the Plan shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.  No
Awards shall be granted under the Plan, and no Common Stock shall be issued
under the Plan, if such grant or issuance would result in a violation of
applicable law, including U.S. federal securities laws and any applicable state
or non-U.S. securities laws.

 

Section 12.8        Freedom of Action.  Nothing in the Plan or any Award
Agreement evidencing an Award shall be construed as limiting or preventing the
Company or any Subsidiary from taking any corporate action (such as
acquisitions, dispositions, entry into new lines of business and the incurrence
of indebtedness) that it deems appropriate or in its best interest (as
determined in its sole and absolute discretion) and no Participant (or person
claiming by or through a Participant) shall have any right relating to the
diminishment in the value of any Award as a result of any such action, so long
as such action is not directly governed by or is not directly related to the
administration of the Plan or any Award Agreement.  This Section 12.8 shall not
be construed to enlarge the rights of the Company or the Board hereunder with
respect to the interpretation or administration of the Plan or any Award
Agreements.

 

Section 12.9        Unfunded Plan; Plan Not Subject to ERISA.  The plan is an
unfunded plan and Participants shall have the status of unsecured creditors of
the Company.  The Plan is not intended to be subject to the Employee Retirement

 

15

--------------------------------------------------------------------------------


 

Income and Security Act of 1974, as amended.

 

Section 12.10      Term of Plan.  The Plan shall be effective as of May 25, 2011
(the “Effective Date”) and shall continue in effect, unless sooner terminated
pursuant to Article X, until the tenth anniversary of such date.  The provisions
of the Plan shall continue thereafter to govern all outstanding Awards.

 

Section 12.11      Governing Law.  The Plan, and all agreements hereunder, shall
be governed by and construed in accordance with the law of the State of Delaware
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.

 

Section 12.12      Section 409A of the Code.  This Plan and the Award Agreements
entered into pursuant to this Plan are intended to be exempt from or comply with
the requirements of Section 409A of the Code and shall be construed and
interpreted in accordance with such intent.

 

16

--------------------------------------------------------------------------------